DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24, 28, 30, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CLARKE (US 20030175095 A1).
As to claim 22, CLARKE teaches rivet assembly (Figure 12) comprising: a self-piercing rivet (¶0006 teaches the rivet is a self-piercing rivet.  ¶0025 describes the embodiment of Figure 12 as a self-piercing rivet.) having a head and a shank depending downwardly from the head, the shank terminating in a tip and being hollow so as to define a rivet interior (Figure 12 shows the rivet has a head, shank (42), tip (43), and hollow interior (41).) wherein the shank defines a shank external diameter (Figure 12 shows the shank has an external diameter.); and an insert having a base, wherein the insert is at least partially received within the rivet interior such that the base of the insert is located adjacent to the tip of the rivet (Figure 12 shows an insert (40) that has a base that is positioned in the rivet interior.), wherein the base defines a base diameter; wherein the base diameter is greater than or equal to the shank external diameter. (Figure 12 shows the bottom of the insert (40) has a diameter that is at least equal to the external diameter of the shank.  ¶0037 teaches the base portion extends over the piercing edge of the rivet.)

As to claim 23, CLARKE teaches the rivet assembly according to claim 22, wherein the insert defines an insert axis, and the insert further comprises a tapered insert surface which varies in diameter relative to the insert axis. (Figure 12 shows the insert (40) is inserted into the rivet hollow interior.  The longitudinal axis of the insert is aligned with the longitudinal axis of the rivet.  The Figure shows that the base area of the both the rivet and the insert has a tapered surface that varies in diameter relative to the longitudinal axis.)

As to claim 24, CLARKE teaches the rivet assembly according to claim 22, wherein the rivet defines a rivet axis, and the rivet further comprises a tapered rivet surface which varies in diameter relative to the rivet axis. (Figure 12 shows the rivet.  The rivet has a longitudinal axis running through the centerline of the cylindrical body.  Figure 12 shows the base area of the rivet has a tapered rivet surface (43) that varies in diameter relative to the rivet axis.)

As to claim 28, CLARKE teaches the rivet assembly according to claim 22, wherein the insert further comprises an insert shank extending from the base, the insert shank being received within the rivet interior. (Figure 12 shows the insert (40) has a shank extending up into the hollow (41) of the rivet.)

As to claim 30, CLARKE teaches the rivet assembly according to claim 22, wherein the base of the insert extends beyond the tip of the rivet. (Figure 12 shows the base of the insert (40) extends beyond the tip (43) of the rivet.)

As to claim 40, CLARKE teaches the insert for a rivet assembly according to claim 22. (See the rejection of Claim 22.  Figure 12 teaches the insert (40).)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over PHILIPSKOTTER (US 20070104553 A1) in view of CLARKE (US 20030175095 A1).
As to claim 22, PHILIPSKOTTER teaches a rivet (Figure 10, Item 102) comprising: a self-piercing rivet (¶0026 describes Figure 10 as a hollow self-piercing rivet.) having a head and a shank depending downwardly from the head, the shank terminating in a tip and being hollow so as to define a rivet interior (Figure 10 shows that the rivet (102) has a head, shank, and tip.) wherein the shank defines a shank external diameter (Figure 10 shows the shank has an external diameter.); 
PHILIPSKOTTER does not teach the insert as claimed in claim 22.
However, CLARKE teaches an insert having a base, wherein the insert is at least partially received within the rivet interior such that the base of the insert is located adjacent to the tip of the rivet (Figure 12 shows an insert (40) that has a base that is positioned in the rivet interior.), wherein the base defines a base diameter; wherein the base diameter is greater than or equal to the shank external diameter. (Figure 12 shows the bottom of the insert (40) has a diameter that is equal to the external diameter of the shank.  ¶0037 teaches the base portion extends over the piercing edge of the rivet.)
CLARKE ¶0008 teaches that the rivet used with the cap can be a self piercing tubular fastener, similar to the rivet of PHILIPSKOTTER.
One of ordinary skill would have been motivated to combine the insert of CLARKE with the rivet of PHILIPSKOTTER in order to ensure the rivet does not penetrate the sheet when performing riveting on thin sheets of material (¶0007 of CLARKE), thus allowing the use of the rivet of PHILIPSKOTTER with thin sheets.  ¶0010 of CLARKE also states that the encapsulation of the piercing end of the rivet ensures a good quality of joint.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the insert of CLARKE with the rivet of PHILIPSKOTTER because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
As to claim 31, PHILIPSKOTTER in view of CLARKE the teaches rivet assembly according to claim 22, wherein the rivet interior is a through hole extending through the head of the rivet to the tip of the rivet. (PHILIPSKOTTER Figure 10 shows the rivet (102) has a through hole extending from the head to the tip.)

Response to Arguments
Applicant’s arguments, filed with remarks dated 20 June 2022, regarding the amendment to claim 22 have been fully considered and are persuasive. AURIOL does not teach a self-piercing rivet.  As such, the rejection under 35 U.S.C. 102 using AURIOL is withdrawn. However, upon further consideration, a new grounds of rejection is made in view of CLARKE.

Applicant’s arguments on pages 8-11 of the remarks regarding the references cited on the PTO-892 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20040107557 teaches a self-piercing fastener (¶0031) that has a rivet (12) that has a through hole (where the mandrel stem (16) goes) and an insert (mandrel (16)) that has a base (18) that has an equal diameter to the rivet shank (12) diameter.
US 20100232906 A1 teaches a self piercing rivet that can be either semi-hollow or hollow. (¶0018)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/Moshe Wilensky/Primary Examiner, Art Unit 3726